UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1488



SEMEGN ALEMAYEHU,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-334-656)


Submitted:   September 8, 1999         Decided:   September 23, 1999


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. David W. Ogden,
Acting Assistant Attorney General, Karen Fletcher Torstenson,
Assistant Director, Russell J.E. Verby, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Semegn Alemayehu seeks review of the Board of

Immigration Appeals’ (“the Board”) decision and order affirming the

immigration judge's denial of her application for asylum and with-

holding of deportation.   Our review of the record discloses that

the Board properly affirmed the immigration judge’s decision and

that this appeal is without merit.   Accordingly, we affirm on the

reasoning of the Board.   See In re: Semegn Alemayehu, No. A75-334-

656 (B.I.A. Mar. 25, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2